        Case 2:19-cr-00448-DLR Document 33 Filed 02/03/20 Page 1 of 5



 1
     Tracee Plowell, Assistant Chief (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
     Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
 3
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5   1400 New York Avenue NW
     Washington, DC 20005
 6
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
     Attorneys for the United States
 8
 9                          IN THE UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF ARIZONA
11
     United States of America,                          Case No. 2:19-CR-448-2
12
                             Plaintiff,                 UNITED STATES’ NOTICE RE INTENT
13             vs.                                      TO INTRODUCE EVIDENCE OF
                                                        OTHER ACTS
14   James B. Panther, Jr.,
     a/k/a “James Suqui” and “James Suquilanda,”
15
16                           Defendant.
17
18          Pursuant to the Court’s Scheduling Order entered November 12, 2019, the United States,
19
     by and through undersigned counsel, gives notice of its intent to introduce evidence at trial of the
20
     defendant’s other acts pursuant to Fed. R. Evid. 404(b). Specifically, the government anticipates
21
22 that it may seek to introduce evidence of the defendant’s involvement in another market
23 manipulation stock fraud scheme involving the coconspirators here.
24 I.       Evidence Sought to be Presented
25
            The Indictment charges the defendant for his role facilitating a market manipulation stock
26
     fraud scheme involving the biotech company Biozoom, Inc. (“Biozoom”) alongside coconspirators
27
28 Francisco Villena Abellan and Faiyez Dean. In addition to testimony as to the charged conduct,
         Case 2:19-cr-00448-DLR Document 33 Filed 02/03/20 Page 2 of 5



     the government may introduce “other acts” testimony that the defendant was involved in a market
 1
 2   manipulation stock fraud scheme planned by defendant Abellan involving shares of the company

 3   Ocean Electric, Inc. (“OCEL”) that began prior to and continued throughout the Biozoom pump-
 4
     and-dump scheme.1 The defendant, defendant Abellan, and defendant Dean, alongside other co-
 5
     conspirators and individuals, orchestrated a market manipulation fraud scheme involving some of
 6
     the same nominee shareholders used in the Biozoom scheme in an effort to move OCEL from the
 7
 8   over-the-counter market to the NASDAQ for trading. Shares were then transferred to nominee

 9   shareholders who deposited or attempted to deposit shares into brokerage houses for market
10
     trading. As in the Biozoom scheme, the OCEL shares were in fact controlled by the co-
11
     conspirators and other individuals.
12
            The government intends to offer this evidence to show the defendant’s motive, intent,
13
14   opportunity, preparation, plan, knowledge, absence of mistake, or lack of accident in the

15   commission of the charged conduct. In particular, the government understands that the defendant
16
     may contend that he believed he had taken part in a legitimate operation and did not realize that
17
     he and his coconspirators were in fact operating an illegal market manipulation fraud scheme. His
18
     involvement in a parallel scheme involving these same individuals will evince his knowledge that
19
20   he was engaging in criminal activity.

21
22
23
24
25
26   1
       The “other act” evidence will be proved through witness testimony and documentary
27   evidence. See, e.g., bates BIZM-SDFL-0000270759; BZM-SDFL-0000270666; SEC-
     DOJ4-EPROD-000024918; SEC-DOJ4-EPROD-000168818; DEMUTH-000002235; and
28   SEC-DOJ4-EPROD-000168819.
                                                   -2-
       Case 2:19-cr-00448-DLR Document 33 Filed 02/03/20 Page 3 of 5



     II.    Admissibility of 404(b) Evidence
 1
 2          Rule 404(b) of the Federal Rules of Evidence provides for the admission of “other crimes,

 3   wrongs, or acts” for reasons other than to show criminal disposition. United States v. Chea, 231
 4
     F.3d 531, 534 (9th Cir. 2000) (citing United States v. Mehrmanesh, 689 F.2d 822, 930 (9th Cir.
 5
     1982)). Although the rule precludes the admission of evidence of other acts of the defendant if the
 6
     evidence is offered solely to prove the defendant’s character, such evidence is admissible for
 7
 8   purposes “such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

 9   absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). The Ninth Circuit liberally
10
     construes 404(b) as “a rule of inclusion” and has stated on appeal that evidence is deemed
11
     admissible under 404(b) if it is admissible on any ground other than to show propensity. United
12
     States v. Jackson, 84 F.3d 1154, 1159 (9th Cir. 1996) (quoting United States v. Meling, 47 F.3d
13
14   1546, 1557 (9th Cir. 1995)); accord United States v. Bradshaw, 690 F.2d 704, 708 (9th Cir. 1982).

15          The trial court has “wide discretion in deciding whether to admit the evidence, and the test
16
     for admissibility is one of relevance.” United States v. Johnson, 132 F.3d 1279, 1282 (9th Cir.
17
     1997) (citing Huddleston v. United States, 485 U.S. 681, 687-88 (1988)); see also United States v.
18
     Batts, 573 F.2d 599, 603 (9th Cir. 1978) (according “[g]reat deference” to the trial court’s
19
20   admission of 404(b) evidence as rebuttal). Other acts evidence is probative of something other

21   than criminal character and therefore admissible where it:
22
                1) tends to prove a material point in issue in the present case;
23
                2) is not too remote in time;
24
                3) is proven with sufficient evidence; and
25
26              4) if admitted to prove intent, is similar to the offense charged.

27
28
                                                    -3-
       Case 2:19-cr-00448-DLR Document 33 Filed 02/03/20 Page 4 of 5



     United States v. Beckman, 298 F.3d 788, 794 (9th Cir. 2002) (citing United States v. Murillo, 255
 1
 2   F.3d 1169, 1175 (9th Cir. 2001) (overruled on other grounds as recognized in United States v.

 3   Mendez, 476 F.3d 1077, 1080 (9th Cir. 2007))). If the evidence meets the relevance test under
 4
     Rule 404(b), it should be admitted unless its prejudicial impact substantially outweighs its
 5
     probative value. Johnson, 132 F.3d at 1282 (citing United States v. Boise, 916 F.3d 497, 502-03
 6
     (9th Cir. 1990)).
 7
 8   Dated:         February 3, 2020

 9                                               Respectfully submitted,
10
                                                 ROBERT ZINK
11                                               Chief, Fraud Section

12                                        By:    /s/ Michelle Pascucci
                                                 Tracee Plowell, Assistant Chief
13
                                                 Michelle Pascucci, Trial Attorney
14                                               Fraud Section, Criminal Division
                                                 U.S. Department of Justice
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -4-
       Case 2:19-cr-00448-DLR Document 33 Filed 02/03/20 Page 5 of 5



                                   CERTIFICATE OF SERVICE
 1
 2           I HEREBY CERTIFY that, on February 3, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to counsel of
 3   record.
 4
 5                                             Respectfully submitted,

 6                                      BY:    /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -5-
